TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00014-CV


                                         E. N., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




               FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-FM-18-007423, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant E. N. filed his notice of appeal on January 8, 2021. The appellate

record was complete on February 1, 2021, making appellant’s brief due on February 22, 2021.

To date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines.   Therefore, we order Tracy Lynn Harting to file appellant’s brief no later than

March 15, 2021. If the brief is not filed by that date, counsel may be required to show cause why

she should not be held in contempt of court.

               It is ordered on March 2, 2021.
Before Justices Goodwin, Baker, and Smith




                                            2